103 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carl NASE;  Craig Haskell;  Ron Winter, Plaintiffs-Appellants,andWalter H. "Duke" Newsome, Plaintiff,v.Mark P. O'DONNELL;  O'Donnell, Ramis, Crew & Corrigan, anOregon Law Partnership;  Timothy V. Ramis;Stephen F. Crew;  Kenneth M. Elliott;Charles E. Corrigan,Defendants-Appellees.
No. 95-35653.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 7, 1996.Decided Nov. 22, 1996.

Before:  CANBY, RYMER and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
We have studied the meticulous opinion by Magistrate Judge Donald C. Ashmanskas.  We have reviewed the entire record de novo, to determine whether there were genuine issues of fact, and to determine whether defendants were, as the magistrate judge concluded, entitled to judgment as a matter of law.  T.W. Elec. Service v. Pacific Elec. Contractors, 809 F.2d 626, 629 (9th Cir.1986).  We have reviewed the district court's dismissal of Newsome's complaint, based on his refusal to submit to deposition, for abuse of discretion.  Hyde & Drath v. Baker, 24 F.3d 1162, 1166 (9th Cir.1994);  Wanderer v. Johnson, 910 F.2d 652 (9th Cir.1990).


3
We AFFIRM for the reasons well stated by the magistrate judge.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3